                 Case 21-11284-LMI      Doc 43     Filed 03/22/21     Page 1 of 26




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

In re:
MCIVOR HOLDINGs, LLC                                           Case No. 21-11284-LMI
       Debtor-in-possession                                          Chapter 11
__________________________________/

            DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)

                                     FOR THE PERIOD
                         FROM February 10, 2021 to February 28, 2021

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.



                                                     S/Kevin C Gleason
                                                 Attorney for Debtor’s Signature


Debtor's Address                                 Attorney's Address
and Phone Number:                                and Phone Number:

McIvor Holdings, LLC                                   Florida Bankruptcy Group, LLC
c/o Michael McIvor                               4121 N 31st Avenue
1010 Kennedy Drive, # 400                        Hollywood, FL 33021
Key West, FL 33040                               954-893-7670
305-
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 2 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 3 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 4 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 5 of 26




             10
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 6 of 26




             10
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 7 of 26




              10
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 8 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 9 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 10 of 26




                    10
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 11 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 12 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 13 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 14 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 15 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 16 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 17 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 18 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 19 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 20 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 21 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 22 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 23 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 24 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 25 of 26
Case 21-11284-LMI   Doc 43   Filed 03/22/21   Page 26 of 26
